 Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 1 of 16 PageID #: 1


                                                                 FILE D : JS ,
                                                      VS 0 15 TR tCt COURT CL ER!(
                                                      wE ~TE,Hc DISTRICT OF~ Y
  A0241                                                                                                                                   Page2
(Rev. 01/15)
                                                        20 HAR 27 PH I : 5 I
                                       PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
                                     HABEAS CORPUS BY A PERSON IN STATE CUSTODY

  United States District Court                                            I District: Eastern District of Kentucky
 Name (under which you were convicted):                                                                        Docket or Case No.:
 Charles Timothy Morris                                                                                       4'.JQCV- 59- Jl-t M
  Place of Confinement :                                                                     Prisoner No.:
 Green River Correctional Complex                                                           264907
  Petitioner (include the name under which you were convicted)             Respondent (authoriz.ed person having custody of petitioner)
                                                                                            Warden, Kevon Mazza
                      Charles Timothy Morris                            v.           1200 River Road P.O. Box 9300
                                                                                            Central City, KY 42330

  The Attorney General of the State of: Kentucky


                                                                    PETITION



  1.           (a) Name and location of court that entered the judgment of conviction you are challenging:

               Christian County Circuit Court, Hon. Andrew Self
               100 Justice Way, Hopkinsville, KY 42240



               (b) Criminal docket or case number (if you know):           11-CR-00321
  2.            (a) Date of the judgment of conviction (if you know): 09/09/2013
                                                                      - - - -- -- - - - - - -- - - -- -
                (b) Date of sentencing:       10/30/2013
                                          - - - - -- - - - - - - - - -- - -- -- - - - - -- -
   3.           Length of sentence: 30 Years
                                      - - - -- - - - -- -- - - - - -- - - - - - - -- - - -
   4.           In this case, were you convicted on more than one count or of more than one crime? • Yes 'ff No
  5.           Identify all crimes of which you were convicted and sentenced in this case:
                 Murder KRS 507.020




   6.           (a) What was your plea? (Check one)
                                          0    (l )      Not guilty           •     (3)       Nolo contendere (no contest)

                                          •    (2)       Guilty               0     (4)       Insanity plea
Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 2 of 16 PageID #: 2




  A024 1                                                                                                                            Page3
(Rev. 01/15)

               (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did
               you plead guilty to and what did you plead not guilty to? n/a




               (c) If you went to trial, what kind of trial did you have? (Check one)

                             r/ Jury    C:,   Judge only

  7.           Did you testify at a pretrial hearing, trial, or a post-trial hearing?
                             fives      a     No
  8.           Did you appeal from the judgment ofconviction?
                             fl Yes     a     No

  9.           If you did appeal, answer the following:
               (a) Name of court:       Kentucky Supreme Court

               (b) Docket or case number (if you know):          2013-SC-000766

               {c) Result:              Kentucky Supreme Court Affirmed the Conviction

               (d) Date of result (if you know):     09/10/2015
                                                    - - - - - - - - - - - -- - - -- - - -- -----
               (e) Citation to the case (if you know):           2013-SC-000766-MR (see Attachment A) _ _ _ _ __
               (f) Grounds raised: Defendant was denied a fair trial when 1.) the Commonwealth introduced gruesome

                autopsy photographs of the decedent's bloody brian, in direct violation of the Court's Order; 2.) the Court
                failed to exlude a juror who had clearly stated her bias; 3.) the Court improperly admitted 404(b) evidence;

                4.) the Court permitted the Commonwealth to cross examine a defense witness about her relationship

                with another individual who had been convicted of murder. The net effect of these claimed errors was that

                the Defendant was denied due process, in violatlon of his rights under the 6th and 7th amendments to the

                United States Constitution.

                (g) Did you seek further review by a higher state court?            a   Yes   ~ No
                         If yes, answer the following:

                         ( 1) Name of court:

                          (2) Docket or case number (if you know):

                          (3) Result:



                          (4) Date of result (if you know):
 Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 3 of 16 PageID #: 3




  A0241                                                                                                                            Page 4
(Rev. 0 1/ 15)

                          (5) Citation to the case (if you know):

                          (6) Grounds raised :




                 (h) Did you file a petition for certiorari in the United States Supreme Court?           0    Yes             0

                          If yes, answer the following:

                          (I) Docket or case number (if you know):

                          (2) Result:



                          (3) Date ofresult (if you know):

                          (4) Citation to the case (if you know):

  I 0.           Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

                 concerning this judgment of conviction in any state court?                ~ Yes          0      0

  11.            If your answer to Question IO was "Yes," give the following information:
                 (a)      (I)     ame of court:       Christian County Circuit Court, Hon. Andrew Self

                          (2) Docket or case number (if you know):         11-CR-000321

                          (3) Date of filing (if you know):        10/28/2016

                          (4)     ature of the proceeding:        11.42 Ineffective Assistance of Counsel

                          (5) Grounds raised : Morris' trial counsel 1) failed to properly preserve error in the jury selection

                                  process: 2) failed to request a mistrial when the Commonwealth violated the Court's Order

                                  and published a prejudical photo to the jury; 3) requested to admit records of the victim's

                                  prior injuries which were prejudicial to the Defendant; 4) failed to object to the introduction

                                  of medical records which were prejudicial and irrelevent; 5) failed to subpoena critical

                                  witnesses to the trial, including the Mother of the victim , and multiple others whose testimony

                                  would have been exculpatory as to the Defendant; 6) failed to subpoena exculpatory records

                                  from the Department of Children's Services; 7) failed to introduce exculpatory text messages

                                  from the Defendant's ex-wife; 8) failed to introduce expulatory videos from first responders,

                                  all denying him his 6th amendment right to effective assistance of Counsel.

                           (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                             ff   Yes      0      0

                           (7) Result:    Denied
                                          - - - - - - -- - - - -- - - -- - - -- - - -- -- - - --
                           ( 8) Date of result (if you know):       12/07/2017
Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 4 of 16 PageID #: 4



  A0241                                                                                                                    Page 5
(Rev. 01/15)

               (b) If you filed any second petition, application, or motion, give the same information:

                        ( 1) Name of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4)   ature of the proceeding:

                        (5) Grounds raised:




                        (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                          0 Yes        •      0

                        (7) Result:

                        (8) Date ofresult (if you know):

               (c) If you filed any third petition, application, or motion, give the same information:

                        (I)   ame of court:

                        (2) Docket or case number (if you know):

                        (3) Date of filing (if you know):

                        (4) Nature of the proceeding:

                        (5) Grounds raised:
 Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 5 of 16 PageID #: 5



 A0241                                                                                                                               Page 6
(Rev. 01 /15)

                         (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                             0 Yes      0       0

                         (7) Result:

                         (8) Date of result (if you know):

                (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, appl ication,

                or motion?

                         (I) First petition:        •   Yes      fl No
                         (2) Second petition:       0 Yes       0    No

                         (3) Third petition:        •   Yes      0     0


                (e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

                Appealed Circuit Court's denial of 11.42 to Kentucky Court of Appeals. Court of Appeals affinned Circuit

                Court's findings in an unpublished opinion dated March 29 , 2019. CASE NO. 2017-CA-002045.

  12.           For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
                laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
                supporting each ground.

                CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
                state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
                forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

  GRO ND ONE: The Defendant was denied his 7th Amendment Right to a fair trial.



  (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 1) The Court did not declare a mistrial when the jury was shown gruesome autopsy photographs by the

 Commonwealth attorney in direct violation of the Court's Order; 2) the Christian County Circuit Court failed to

 excuse juror 23 who had clearly indicated a bias during vior dire; 3) the Christian County Circuit Court errored

 when it admitted 404(b) evidence of all edged prior acts of the Defendant which clearly were not admissable and

 prejudiced the Defendant; 4) the Christian County Circuit Court errored by allowing the Commonwealth to cross

 examine a key witness about a relationship she had with an individal by the name of Mike Wheeler. Mike Wheeler

 was and had been convicted of murder. This tainted the jury and resulted in an unfair trial.

  (b) If you did not exhaust your state remedies on Ground One, explain why: Exhausted remedy as this was decided by

 Kentucky Supreme Court. The Kentucky Supreme Court is the states highest court.
 Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 6 of 16 PageID #: 6



  AO 241                                                                                                                                Page 7
(Rev. 01 /1 5)

  (c)            Direct Appeal of Ground One:

                 ( 1) If you appealed from the judgment ofconviction, did you raise this issue?             ,I   Yes       0      0

                 (2) If you did not raise this issue in your direct appeal, explain why:




  (d) Post-Conviction Proceedings:

                 ( I) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                            0 Yes         ~    No

                 (2) If your answer to Question (d)(l) is "Yes," state:

                 Type of motion or petition:

                 Name and location of the court where the motion or petition was filed:



                 Docket or case number (if you know):

                 Date of the court's decision :

                 Result (attach a copy of the court's opinion or order, if available):




                 (3) Did you receive a hearing on your motion or petition?                                  •    Yes        0     0

                 (4) Did you appeal from the denial of your motion or petition?                             0    Yes        •   No
                 (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?    0    Yes        0   No

                 (6) If your answer to Question (d)(4) is "Yes," state:

                   ame and location of the court where the appeal was filed:



                 Docket or case number (if you know):

                 Date of the court's decision:

                 Result (attach a copy of the court's opinion or order, if available):




                 (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

                  Petitioner sought relief through an 11.42 motion in Christian County Circuit Court.
 Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 7 of 16 PageID #: 7



  A0241                                                                                                                                  Page &
(Rev. 01 / 15)

  (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

  used to exhaust your state remedies on Ground One:




  GRO NDTWO:                           Defendant was denied his 6th Amendmend Right to counsel.



  (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 The counsel appointed to Defendant was clearly deficent in the following ways: 1) Counsel failed to comply with

 the preservation standards in Gabbard v. Commonwealth, 297 S.W.3d 844 {Ky. 2009) to perserve claimed error in

 the jury selection process: 2) counsel failed to request a mistrial when the Commonwealth displayed a picture of

 the victim's bloody brain to the jury after the Court expressly ordered that image not to be shown to the jury;

 3) counsel actaully asked to admit medical records which should not have been admitted, showing prior injuries

 of the child on May 5 , 201 0; 4) counsel failed to object the admission of records for May 17, 2010 which clearly

 should not have been admitted ; 5) counsel failed to prepare Morris for testifying at trial ; 6) counsel failed to

 introduce critical records from the Department of Children's Services which were {cont.)

  (b) If you did not exhaust your state remedies on Ground Two, explain why:              The Kentucky Supreme Court has already

 ruled against Morris in his direct appeal , thus a Motion for Discretionary Review appeared pointless.




   (c)           Direct Appeal of Ground Two:

                 (I) If you appealed from the judgment of conviction, did you raise this issue?             r/   Yes        0    No

                 (2) lfyou did not raise this issue in your direct appeal, explain why:




   (d)           Post-Conviction Proceedings:

                 (1 ) Did you rai se this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                            0 Yes        ~ No
                 (2) If your answer to Question (d)(I) is "Yes," state:

                 Type of motion or petition:

                   ame and location of the court where the motion or petition was filed:




                 Docket or case number (if you know):

                 Date of the court's decision:
Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 8 of 16 PageID #: 8




 Page 8, Ground Two, section (a):



 exculpatory to the Defendant. 7) counsel failed to confront and impeach Brittany Morris, a key
 witness in the case in spite of the fact that they had quite a bit of impeachable evidence to
 confront Brittany Morris with; 8) counsel failed to introduce dash cam footage from first
 responders: and 9) counsel failed to object to an improper by the Commonwealth. Specifically,
 the Commonwealths argument which placed the burden of proof on the Defendant.
 Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 9 of 16 PageID #: 9



  A0 24 1                                                                                                                            Page 9
(Rev . 0 1/ 15)

                  Result (attach a copy of the court's opinion or order, if available):




                  (3) Did you receive a hearing on your motion or petition?                                 •    Yes     •      No
                  (4) Did you appeal from the denial of your motion or petition?                            •    Yes     •      No
                  (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   ii   Yes     •      No
                  (6) If your answer to Question (d)(4) is "Yes," state:

                  Name and location of the court where the appeal was filed : Kentucky Court of Appeals


                  Docket or case number (if you know): 2017-CA-002045
                                                        - - -- - -- ------ -- - -- -- ----- -
                  Date of the court's decision:    03/19/2019
                                                   - - ----- - - - -- - - ---
                  Res uIt (attach a copy of the court's opinion or order, if available):   (see Attachment B)




                  (7) If your answer to Question (d)(4) or Question (d)(S) is "No," explain why you did not raise this issue:




   (e)            Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

                  have used to exhaust your state remedies on Ground Two : None
                                                                                   - -- -- -- - - - -- - -- - - --



   GROUND THREE:



   (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 10 of 16 PageID #: 10




   A0 241                                                                                                                             Page 10
(Rev. 01 /15)

  (b) If you did not exhaust your state remedies on Ground Three, explain why:




  (c)           Direct Appeal of Ground Three:

                (I) If you appealed from the judgment of conviction, did you raise this issue?            0    Yes       0 No

                (2) If you did not raise this issue in your direct appeal , explain why :




  (d)           Post-Conviction Proceedings:

                (I) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                            0 Yes        0       0

                (2) If your answer to Question (d)(l) is "Yes," state:

                Type of motion or petition:

                Name and location of the court where the motion or petition was filed :



                Docket or case number (if you know):

                Date of the court's decision :

                Result (attach a copy of the court's opinion or order, if available):




                (3) Did you receive a hearing on your motion or petition?                                  0    Yes       0     o

                (4) Did you appeal from the denial of your motion or petition?                             0    Yes       0 No

                (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?    0    Yes       0 No

                (6) If your answer to Question (d)(4) is "Yes," state:

                Name and location of the court where the appeal was filed :



                Docket or case number (if you know):

                 Date of the court's decision:

                 Result (attach a copy of the court's opinion or order, if available):
Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 11 of 16 PageID #: 11



  A0241                                                                                                                            Page 11
(Rev. 01 /1 5)

                 (7) If your answer to Question (d)(4) or Question (d)(5) is ''No," explain why you did not raise this issue:




  (e)            Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

                 have used to exhaust your state remedies on Ground Three:

                                                                                    --·-          ----

  GROUND FOUR:



  (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




  (b) If you did not exhaust your state remedies on Ground Four, explain why:




   (c)           Direct Appeal of Ground Four:

                 (1) If you appealed from the judgment of conviction, did you raise this issue?            0    Yes       0 No

                 (2) If you did not raise this issue in your direct appeal, explain why:




   (d)           Post-Conviction Proceedings:

                 (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                             0 Yes        0     0

                  (2) If your answer to Question (d)( l) is "Yes" state:

                  Type of motion or petition:
Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 12 of 16 PageID #: 12




  A0241                                                                                                                          Page 12
(Rev. 01/15)

               Name and location of the court where the motion or petition was filed:



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (3) Did you receive a hearing on your motion or petition?                                 0   Yes      •      0

               (4) Did you appeal from the denial of your motion or petition?                            •   Yes      •     No

               (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   0   Yes      0 No

               (6) If your answer to Question (d)(4) is "Yes," state:

               Name and location of the court where the appeal was filed :



               Docket or case number (if you know):

               Date of the court's decision:

               Result (attach a copy of the court's opinion or order, if available):




               (7) If your answer to Question (d)(4) or Question (d)(S) is" o," explain why you did not raise this issue:




  (e)          Other Remedies: Describe any other procedures (such as habeas corpus administrative remedies, etc.) that you

               have used to exhaust your state remedies on Ground Four:
Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 13 of 16 PageID #: 13



 AO 24 1                                                                                                                             Page 13
{Rev. 01/ 15)

  13 .          Please answer these additional questions about the petition you are filing:
                (a)        Have all grounds for relief that you have raised in this petition been presented to the highest state court
                           having jurisdiction?    0 Yes          fl No
                           If your answer is "No," state which grounds have not been so presented and give your reason(s) for not
                           presenting them: Petitioner did not file Petition for Discretionary Review with the Kentucky
                            Supreme Court on his 11.42 Motion.




                (b)        ls there any ground in this petition that has not been presented in some state or federal court? rf so, which
                           ground or grounds have not been presented, and state your reasons for not presenting them:




  14.           Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

                that you challenge in this petition?         0     Yes       r/    0

                If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
                raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy
                of any court opinion or order, if available.




   15.          Do you have any petition or appeal now pending {filed and not decided yet) in any court, either state or federal , for
                the judgment you are challenging?            •     Yes        0    0

                 If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues
                 raised.
Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 14 of 16 PageID #: 14



  AO 241                                                                                                                        Page 14
(Rev. 01/15)

  I 6.         Give the name and address, if you know, of each attorney who represented you in the following stages of the

               judgment you are challenging:

               (a) At preliminary hearing:    Kentucky Department of Public Advocacy

                1100 South Main Street, Suite 22, Hopkinsville, KY 42240

               (b) At arraignment and plea:     Kentucky Department of Public Advocacy

                1100 South Main Street, Suite 22, Hopkinsville, KY 42240

               (c) At trial:          Kentucky Department of Public Advocacy

                1100 South Main Street, Suite 22, Hopkinsville, KY 42240

               ( d) At sentencing:   Paul Dickman
                                     ------------------- - - - - -- - ------
                19 West 11th Street, Covington, KY 41011

               (e) On appeal :       Paul Dickman

                19West 11th Street, Covington, KY 41011

               (t) In any post-conviction proceeding:       Paul Dickman

                19 West 11th Street, Covington, KY 41011

               (g) On appeal from any ruling against you in a post-conviction proceeding: Paul Dickman
                                                                                               - - - - - -- - -- - --
                19 West 11th Street, Covington, KY 41011



  17.          Do you have any future sentence to serve after you complete the sentence for the judgment that you are

               challenging?            •      Yes   ~        0

               (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




               (b) Give the date the other sentence was imposed:

               (c) Give the length of the other sentence:

               (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the

               future?                 •      Yes   g       No

   18.         TIMELINESS OF PETTTIO : lfyour judgment of conviction became final over one year ago, you must explain

                why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.•

                Petition was filed within one year of Court of Appeals opinion in Case No. 2017-CA-002045,

                on March 29, 2019, less than one year from the filing of this petition.
Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 15 of 16 PageID #: 15



  A0 241                                                                                                                      Page 15
(Rev. 0 1/15)




  * The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
  part that:

                (! )   A one-year period oflimitation shall apply to an application for a writ of habeas corpus by a person in
                       custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                       (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                                of the time for seeking such review;

                       (B)      the date on which the impediment to filing an application created by State action in violation of
                                the Constitution or laws of the U nited States is removed, if the applicant was prevented from
                                filing by such state action;

                       (C)      the date on which the constitutional right asserted was initially recognized by the Supreme Court,
                                if the right has been newly recognized by the Supreme Court and made retroactively applicable to
                                cases on collateral review; or

                       (D)      the date on which the factual predicate of the claim or claims presented could have been
                                discovered through the exercise of due diligence.
                       Case 4:20-cv-00050-JHM-HBB Document 1 Filed 03/27/20 Page 16 of 16 PageID #: 16




                                    A0241                                                                                                                                 1111116
                                (Rev, 01/15)

                                               (2)     1be time during which a properly flled appHcadon ibr S-. ~ or other ool1allllnl review with
                                                       telpoct to the pmdnmtjudpent or claim la peD(liDa lhaU not be counted 10wanl any period of Jhnitadon
                                                       undor this subBCGtion.
                                    1berefore. petitioner uks that the Comt &rant the followina relief Petitioner raqueeta that the Court ..t aside hie
                                     convtctlon In that ha WU danlad hll constltutlonal 11Aht 1D counsel and 1D I fair tr1al u outlined haralnaboVe.


                                     or any other relief110 which petitioner may be entitled.
                                                                                                                                           -     --- ---
                                                                                 -----
                                                     ----
                                                                                                       I'

                                                                                                   ...___ -- - -
                                                                                                ____
                                                                                                              Signature of Attorney (if any)




                                I declare (or certify, verify, or state) wtder penalty of perjuiy that the foregoing is true and correct and that this Petition for
                                Writ of Habeas Corpus was placed in the prison mailing system on                o_.S / _1- I        o~o        (month, date, year).




                                Executed (signed) on          _~ z. /.2'J-/ ,1)_?_ (date).
                                                                    I



r_   -   -   -   -   - --   -   -



1                                                                                                                                                                     -             -   -   -   -




                                                                                                            "/. ✓/<7
                                                                                                                  .  z4 /                            ~- ,·
                                                                                                             --
                                                                                                                    -   --
                                                                                                                        Signature t--•'Petitioner
                                                                                                                                                                      ----------                    --
                                    lfthe person signing is not petitioner. $:ate re!ationship to petitioner und explain ·.,·h~ petitioner is not signing this petition.
